I assume, though with some doubt, that the evidence is sufficient to justify the findings that while the defendant was domiciled in Pennsylvania, the plaintiff continued to be domiciled in Ontario, and that both were domiciled in New York at the time of the commission of the alleged adulteries and the commencement of the action. I further assume that we have a right to supplement the findings actually made by a finding that the defendant abandoned the plaintiff when he moved from their home in Ontario. Doubtless if the plaintiff had been domiciled in New York at the time of the alleged abandonment, at the time of the divorce and at the time of the commencement of the action, established public policy of the State as defined and enforced by our courts would preclude our courts from giving any force or effect to the Pennsylvania decree. Doubtless too our courts would give full force and effect to the Pennsylvania decree, if at the time the Pennsylvania divorce was granted to the defendant the wife was domiciled either in Pennsylvania or any other State which recognized its validity. Here the question to be determined is whether we should deny force and effect to the decree when the wife at the time it was granted was domiciled in a State which would as against its own residents or citizens refuse it effect. *Page 247 
Our public policy must guide and control our decision in this case. It is said that this court has already indicated in the case of Ball v. Cross (231 N.Y. 329) that the public policy of the State where the wife is domiciled when the divorce is granted determines the force and effect to be given to a foreign divorce. In that case the court was called upon to determine the marital status of a wife domiciled in another State who entered into a second marriage after her first husband had obtained a decree of divorce without personal service upon her in a State where the wife was not domiciled and where the parties had never lived together. We held that since the wife could enter into a second marriage only if she was at that time unmarried and since the law of the State where she was domiciled must determine her
marital status, the decisive factor in determining the validity of the second marriage is the effect given to a foreign divorce by the law of the State of her domicile. If there it freed her from her matrimonial bonds she is free everywhere. If there she is still bound by marriage ties then she may enter into valid marriage nowheres. In the case before us the findings establish that the defendant was domiciled in Pennsylvania when the decree was granted. There the decree was valid, and there thedefendant had a right to enter into a subsequent marriage. He did so and now we are asked, at the suit of a wife who did not reside in this State at the time of the divorce or during any period before her husband left her, to declare the second marriage invalid. We pass in this case upon the husband's
marital status as affected by the divorce decree in Pennsylvania where he was domiciled at the time. May we say that the decisive factor in such determination is the law of the State where the parties were domiciled while living together and in which the wife's domicile continued?
I recognize the anomaly involved in a rule that marital status may be divided so that one party to the marriage is free while the other party is bound; that a wife may be *Page 248 
said to have a living husband, while the husband has no living wife. The anomaly is due to the fact that a State may adjudicate the marital status of one party to a marriage if domiciled there, though such adjudication may have no extraterritorial effect if the other party is domiciled elsewhere. So long as that is the law its results may be disturbing, yet we have recognized that that is the law. "We must and do concede, that a State may adjudge the status of its citizen towards a nonresident; and may authorize to that end such judicial proceedings as it sees fit; and that other States must acquiesce, so long as the operation of the judgment is kept within its own confines. But that judgment cannot push its effect over the borders of another State, to the subversion of its laws and the defeat of its policy; nor seek across its bounds the person of one of its citizens, and fix upon him a status, against his will and without his consent, and in hostility to the laws of the sovereignty of his allegiance." (People v. Baker, 76 N.Y. 78.)
The rule set forth in People v. Baker (supra) has been consistently followed by our courts. It represents a public policy so well defined that the courts may perhaps not disregard it even though it results at times in anomaly or injustice. As stated above, however, the limitation which our public policy places upon the power of a State to adjudicate the marital status of its own citizen is that the judgment shall not be pushed across the bounds of our State to the subversion of our laws, and the defeat of our policy, nor fix upon one of our
citizens a status without his consent in hostility to the lawsof this sovereignty. In the present case at the time of the Pennsylvania divorce the plaintiff was not a resident of this State and the question is whether our policy impels us to hold that after she became a resident here we should disregard the judgment of the Pennsylvania courts which dissolved the marriage of its own citizen.
In all cases in which heretofore we have held that our *Page 249 
public policy forbids us from giving effect here to a decree of divorce granted by a State where the defendant was not domiciled, the defendant was not only not within the jurisdiction of the court granting the divorce, but was a resident of this State. Our public policy is not directed against all decrees of divorce granted to one party by a court of a State other than the State where the parties were domiciled during the time they lived together, for in some circumstances such decrees are authorized by our own statute. (Civ. Prac. Act, section 1147.) "The reason for the stated policy of this State is its statutory adoption of the rule that there may be of right but one sufficient cause, to wit, adultery, for absolute divorce. (People v. Baker,76 N.Y. 78, 88.) * * * The policy of this State is not embodied in any legislative enactment or is not a rule of universal law. It exists to promote the permanency of the marriage contracts and the morality of the citizens of the State. Whether or not the operation of a foreign decree of divorce in a given case will contravene the policy or wrong or injure citizens of the State is exclusively for its courts to determine." (Hubbard v.Hubbard, 228 N.Y. 81.) Heretofore we have not held that our public policy requires us to refuse to give effect to a foreign divorce obtained where one party to the marriage was domiciled except where the parties were at some time domiciled here together and the one party has not removed from this State. Logical basis for insisting upon our views of the permanence of the marriage relation and that only one cause should be recognized for its dissolution exists only where this State was at one time the matrimonial domicile of the parties, and the laws of this State fixed the obligations of the marriage. In such case we may say that we will not recognize the right of one party without the consent of the other to remove to a foreign jurisdiction and thereby against the will of the other change the nature and permanence of the marriage relation so fixed and defined. This State *Page 250 
to that extent may protect its own citizens. It is not called upon to protect the citizens of another State nor to uphold the policy of another State in regard to marriage.
The validity and effect of the foreign decree of divorce must be determined by the position of the parties at the time it was rendered. At that time the wife was a resident of Ontario. Concededly, if the public policy of that jurisdiction led it to recognize the validity of the divorce, we should recognize it also. A decision that we will not recognize the validity of the divorce must be based upon the view that our public policy requires that its validity should be decided under the law of the State of the wife's domicile; and that the public policy of that State denies it effect against the wife domiciled there. It has been said that we arrived at our decision in Ball v. Cross
(231 N.Y. 329) by similar application of what has become known as the doctrine of "renvoi," but though the decision in that case may demonstrate that under unusual circumstances there is room for the application of such doctrine, only rarely are such circumstances found. (See article by Professor Lorenzen, 31 Yale Law Journal, 194.) In a case where the court is called upon to determine the status in a foreign jurisdiction of a person then resident there, the public policy of the foreign jurisdiction may be logically decisive; in a case where such person becomes a resident of this State and asks relief in our courts against another resident of this State, decision whether such relief shall be granted or withheld should rest upon our public policy alone.
The decree of divorce and the marriage entered into in reliance thereon were valid in Pennsylvania. In most of the States of the Union that marriage was lawful; under the rules of public policy of this State as defined in earlier opinions of this court, it would be recognized in New York unless one of our citizens was wronged thereby. No citizen was wronged at the time of the decree; no marriage over which this State had jurisdiction was *Page 251 
thereby rendered less permanent; therefore, no public policy of our own was contravened. The character of the second marriage cannot be altered by change of residence of the first wife. Under the laws of her place of domicile when the divorce was granted, the plaintiff was still the wife of the defendant; when we are called upon to determine her status there and at that time we must accept the public policy of her place of domicile since that determines its law. (Ball v. Cross, supra.) When she comes into this jurisdiction and asks us to hold that the divorce decree was ineffective and must be given no force here, we stand upon our own public policy, and our public policy places no obstacle to giving force to a decree of divorce of a sister State which purports to dissolve a marriage of one of its own residents when we have at no time had any jurisdiction over that marriage. When we decided that our public policy compelled our denial of effect to such a decree against one of our own residents, we recognized that "it will prove awkward, and worse than that, afflictive and demoralizing, for a man to be a husband in name and under disabilities or ties in one jurisdiction, and single and marriageable in another." (People v. Baker, supra [p. 86].) It seems to me that we should refrain from making such a situation more difficult by enforcing in this State the public policy of another jurisdiction.
I assume for the purpose of this opinion that the fraud which may well be found to exist in the Pennsylvania proceedings does not affect the jurisdiction of the court or render the decree vulnerable to direct attack. In view of the decision of the court on the more general question, it seems unnecessary to consider further the question of the effect of the fraud in rendering the decree absolutely void.
Judgment should be reversed and complaint dismissed.
HISCOCK, Ch. J., POUND, McLAUGHLIN and ANDREWS, JJ., concur with CRANE and CARDOZO, JJ.; LEHMAN, J., dissents in opinion.
Judgment affirmed. *Page 252